USCA11 Case: 20-13067    Date Filed: 05/03/2022   Page: 1 of 5




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 20-13067
                Non-Argument Calendar
                ____________________

WASEEM DAKER,
                                           Plaintiff-Appellant,
versus
CHRISTOPHER MICHAEL CARR,
SAMUEL SCOTT OLENS,
PATRICIA BETH ATTAWAY BURTON,
JOSEPH DROLET,
TINA M. PIPER, et al.,


                                        Defendants-Appellees.
USCA11 Case: 20-13067        Date Filed: 05/03/2022     Page: 2 of 5




2                      Opinion of the Court                20-13067

                     ____________________

           Appeal from the United States District Court
              for the Northern District of Georgia
             D.C. Docket No. 1:20-cv-01679-WMR
                    ____________________

Before WILLIAM PRYOR, Chief Judge, JILL PRYOR and
BRANCH, Circuit Judges.
PER CURIAM:
       Waseem Daker, a state prisoner, appeals pro se the sua
sponte dismissal of his complaint against the Attorney General for
the State of Georgia, staff attorneys, the State of Georgia, and the
Georgia Department of Law. The district court dismissed Daker’s
complaint for failure to state a claim. 28 U.S.C. § 1915A(b)(1). We
affirm.
         Daker complained that state entities and officials violated
his rights to access the courts and to due process under the First
and Fourteenth Amendments. 42 U.S.C. § 1983. Daker alleged that
officials submitted proposed orders to state courts without serving
him with a copy and that the officials’ conduct resulted in their mo-
tions being granted, his motions being denied, or his cases being
dismissed. Daker sought equitable relief and money damages.
        Over Daker’s objections, the district court adopted a magis-
trate judge’s recommendation to dismiss the complaint. 28 U.S.C.
§ 1915A(b)(1). The district court ruled that the officials were
USCA11 Case: 20-13067          Date Filed: 05/03/2022      Page: 3 of 5




20-13067                Opinion of the Court                           3

entitled to absolute immunity, that the State and its department
were not persons subject to suit under section 1983, and that Daker
failed to state a claim for monetary damages because his allegations
“that he would have prevailed in his state court actions but for the
[officials’] failure to serve him with their proposed orders . . . [were]
entirely conclusory.” The district court also ruled that Daker failed
to state a claim for equitable relief. The district court explained that
Daker had the remedy of appeal if the “proposed orders signed by
the state court were entered in error,” but in the absence of such
error, Daker suffered no injury and “lack[ed] standing to claim eq-
uitable relief.”
       Daker has abandoned any challenge that he could have
made to the dismissal of his claims against the State and the De-
partment and of his claim against state officials for money damages.
Arguments not raised on appeal are abandoned. Timson v.
Sampson, 518 F.3d 870, 874 (11th Cir. 2008). And Daker does not
dispute that the state entities were not persons subject to suit, see
GeorgiaCarry.Org, Inc. v. Ga., 687 F.3d 1244, 1254 (11th Cir. 2012),
or that the officials enjoyed absolute immunity from suit for money
damages, see Hart v. Hodges, 587 F.3d 1288, 1295–96 (11th Cir.
2009).
       The district court did not err by dismissing Daker’s claims
against the officials for equitable relief. To establish standing,
Daker had to satisfy three requirements: an injury in fact, causa-
tion, and redressability. Elend v. Basham, 471 F.3d 1199, 1206 (11th
Cir. 2006). “[F]or an injury to suffice for prospective relief,” Daker
USCA11 Case: 20-13067         Date Filed: 05/03/2022      Page: 4 of 5




4                       Opinion of the Court                  20-13067

had to allege that he faced “a real and immediate threat of future
harm.” Id. at 1207. But Daker described past conduct by officials.
His “past exposure to [alleged] illegal conduct does not in itself
show a present case or controversy regarding injunctive relief if un-
accompanied by any continuing, present adverse effects.” Id. (quot-
ing City of Los Angeles v. Lyons, 461 U.S. 95, 105 (1983)) (altera-
tions adopted and ellipses omitted).
       The district court did not abuse its discretion when it sua
sponte dismissed Daker’s complaint without giving him leave to
amend his pleading. “A party may amend [his] pleading once as a
matter of course at any time before a responsive pleading is
served.” Fed. R. Civ. P. 15(a); see Brown v. Johnson, 387 F.3d 1344,
1348–49 (11th Cir. 2004). But a district court need not give a pro se
plaintiff an opportunity to amend his complaint when amendment
would be futile. L.S. ex rel. Hernandez v. Peterson, 982 F.3d 1323,
1332 (11th Cir. 2020). Daker’s “allegations of possible future injury
[were] not sufficient” to establish an injury in fact for purposes of
standing. See Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409
(2013) (internal quotation marks omitted and alteration adopted).
He assumed that state courts would grant relief that state officials
might request in proposed orders, but “it is just not possible for a
litigant to prove in advance that the judicial system will lead to any
particular result in his case.” Id. at 413–14 (quoting Whitmore v.
Arkansas, 495 U.S. 149, 159–60 (1990)). Without an allegation that
an “injury is certainly impending,” Daker’s “alleged injury is . . . too
speculative [to establish standing] for Article III purposes.” Id. at
USCA11 Case: 20-13067      Date Filed: 05/03/2022   Page: 5 of 5




20-13067              Opinion of the Court                     5

409. Daker was not entitled to leave to amend his complaint be-
cause the district court could “rule out any possibility that an
amended complaint would succeed in stating a claim.” Brown, 387
F.3d at 1348 (quoting Gomez v. USAA Fed. Sav. Bank, 171 F.3d 794,
796 (2d Cir. 1999)).
      We AFFIRM the dismissal of Daker’s complaint.